MEMORANDUM **
Michael Shaver (“Shaver”), a commodities futures broker, appeals from a final order of the Commodity Futures Trading Commission (“CFTC”). 7 U.S.C. §§ 9, 21(i)(4) (2000). The CFTC summarily affirmed and adopted a decision by the National Futures Association (“NFA”), which stated that Shaver engaged in fraudulent customer communications in violation of NFA Compliance Rules 2-2(a) and 2-29(a)(1).
The NFA’s decision that Shaver engaged in fraudulent customer communica*618tions in violation of Compliance Rules 2-2(a) and 2-29(a)(l) is supported by the weight of the evidence. Morris v. CFTC, 980 F.2d 1289,1292 (9th Cir.1992).
Similarly, the NFA’s decision to sanction Shaver with a $2,000 fíne and a 2-year tape recording requirement was not an abuse of discretion. Premex, Inc. v. CFTC, 785 F.2d 1403, 1408 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.